 VERONA DYESTUFF DIVISIONVerona Dyestuff Division Mobay Chemical Corpora-tion and United Steelworkers of America, AFL-CIO. Cases I I-CA-6799 and 11-CA-6816October 28, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYUpon a charge filed on November I and 15, 1976,by United Steelworkers of America, AFL-CIO,herein called the Union, and duly served on VeronaDyestuff Division Mobay Chemical Corporation,herein called Respondent, the General Counsel ofthe National Labor Relations Board, by the RegionalDirector for Region I 11, issued an order consolidatingcases, complaint, and notice of hearing on December29, 1976, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charges,and the order consolidating cases, complaint, andnotice of hearing before an Administrative LawJudge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on October 8,1976, following a Board election in Case II-RC-4094, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; I and that,commencing on or about October 20, 1976, and at alltimes thereafter, Respondent has refused to recog-nize and bargain with the Union as the dulydesignated collective-bargaining representative of theemployees in the appropriate unit. The complaintfurther alleges that commencing on or about Novem-ber 11, 1976, and at all times thereafter, Respondenthas refused, and continues to refuse, to bargaincollectively with the Union as the exclusive bargain-ing representative of the unit employees. Specifically,Respondent is alleged to have violated Section8(a)(5) by: (1) Refusing the Union's request tofurnish the names, dates of hire, job classifications,rates of pay, and existing benefits of all employees inthe unit; (2) refusing and failing, and continuing torefuse and fail, to grant to unit employees a generalwage increase averaging 10 percent which Respon-dent granted to production and other employees onor about November 15, 1976; and (3) refusing and' Official notice is taken of the record in the representation proceeding.Case I I-RC-4094, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8. as amended. SeeLTV Electroystemns, Inc. 166 NL.RB 938 (1967), enfd. 388 F.2d 683 (C.A. 4.233 NLRB No. 22failing, and continuing to refuse and fail, to grant tounit employees an additional holiday, effective in1977, which Respondent granted to production andother employees. Subsequently, Respondent filed itsanswer admitting in part, and denying in part, theallegations in the complaint.On March 7, 1977, counsel for the General Counselfiled directly with the Board a motion to strikeportions of Respondent's answer to the complaint, aMotion for Summary Judgment and brief in supportthereof, with exhibits attached. On March 10, 1977,counsel for the General Counsel filed an addendumto his motions, with an exhibit attached. The GeneralCounsel submits that Respondent has defended itsrefusal to recognize and bargain with the Union aswell as its refusal to provide presumptively relevantinformation, solely on the grounds that the certifiedunit is inappropriate and that, therefore, Respondentis merely attempting to relitigate issues determinedadversely to it in the underlying representation case.He further submits that Respondent's failure to grantto unit employees the general wage increase andadditional holiday granted to other employees wasbased on the fact that unit employees had chosen theUnion to represent them. Subsequently, on March17, 1977, the Board transferred this case to itself andissued a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response tothe Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentRespondent, in both its answer to the complaintand its response to the Notice To Show Cause,admits the factual allegations that it has refused andfailed to recognize and bargain, upon request, withthe Union. It asserts, however, that the maintenanceunit found appropriate in the underlying representa-tion case is in fact inappropriate, and that thereforethe certification issued in that case is invalid.The record in the underlying representation pro-ceeding shows that on November 26, 1975, after ahearing in which Respondent participated, theRegional Director for Region 11 issued a Decisionand Direction of Election in which he foundappropriate the Petitioner's requested unit of mainte-1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va., 1967);Follerr Corp., 164 NLRB 378 (1967). enfd. 397 F.2d 91 (C.A. 7. 1968); Sec.9(d) of the NLRA. as amended.109 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnance department employees at Respondent's BushyPark plant, Charleston, South Carolina. Subsequent-ly, Respondent filed a motion for reconsiderationwith the Regional Director contending, inter alia,that he made erroneous factual findings regardingboth the supervision of maintenance employees andthe extent of their interchange and functionalintegration with production employees. The RegionalDirector issued an Order on Petition for Reconsider-ation denying the motion for reconsideration. There-after, Respondent filed a timely request for review ofthe Regional Director's decision alleging that inreaching his determination he made erroneousfindings of fact and departed from precedent, andthat in any event there were compelling reasons forreconsideration of Board policy. On February 11,1976, the Board granted the request for review andstayed the election pending Decision on Review. OnSeptember 3, 1976, the Board issued its Decision onReview2in which it affirmed the Regional Director'sdecision. It thus appears clear that Respondent isattempting to raise issues herein which have beenraised and resolved in the prior representation case.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by the Respondent in thisproceeding concerning the appropriateness of thecertified unit of maintenance employees were orcould have been litigated in the prior representationproceeding, and Respondent does not offer toadduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that Respondent has not raised any issueregarding the appropriateness of the certified unit2 225 NLRB 1159 (1976). (Members Murphy and Jenkins; MemberWalther dissenting.)3 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).4 It is uncontroverted that by letter dated October 20, 1976, the Unionrequested Respondent to furnish it with the following information withrespect to the unit of maintenance employees: dates of hire and seniority byjob classification within the department; a list of all employees in thecertified unit by department; a list of job classifications for all employees inthe bargaining unit showing the hourly rate of pay for each employee, plusthe employee's position in the progressive rate structure; a description offringe benefits currently in effect in the plant; and copies of any employeemanuals describing senionty arrangements, leaves of absence, safety andhealth rules, and other similar information. The Union again requested suchinformation from Respondent by letter dated November 12, 1976.Respondent, by its attorney, has at all times declined to furnish therequested information.5 Western Electric, Inc., 225 NLRB 1374 (1976); Hotel Enterprises, Inc.d/b/a Royal Inn of South Bend, 224 NLRB 810 (1976); Warehouse Foods, awhich is properly litigable in this unfair laborpractice proceeding. Accordingly, we find thatRespondent has at all times material herein refusedto recognize and bargain with the Union, uponrequest, and that its refusal to do so is violative ofSection 8(a)(5) and (1) of the Act.In its answer and response to the Notice To ShowCause, Respondent admits that it has refused, uponrequest, to furnish to the Union wage and employ-ment information pertaining to bargaining unitemployees,4but again defends its refusal on thegrounds that the certified maintenance unit isinappropriate. For the above-stated reasons, we findsuch a defense without merit. Furthermore, it is wellestablished that such information is presumptivelyrelevant for purposes of collective bargaining, andmust be provided upon request to the employees'bargaining representative.5In addition, it is also wellsettled that a union is not required to show theprecise relevance of such information unless theemployer has submitted evidence sufficient to rebutthe presumption of relevance.6Respondent has notattempted to rebut the relevance of the informationsought by the Union. Accordingly, we find that nomaterial issues of fact exist with regard to Respon-dent's refusal to furnish the wage and employmentinformation sought by the Union through its letter ofOctober 20, 1976, and that its refusal to do soviolated Section 8(a)(5) and (1) of the Act.In its answer to the complaint and its response tothe Notice To Show Cause, Respondent admits thatit did not grant to unit employees the general wageincrease and additional holiday which it granted toall production and other employees at its Bushy Parkplant. It contends, however, that its withholding ofthe wage increase and holiday was not unlawfulbecause such action is in accordance with its"longstanding policy of not granting any benefits torepresented employees unless negotiated with theirrepresentatives." 7Division of M. E. Carter and Company, Inc., 223 NLRB 506 (1976); DynamicMachine Co., 221 NLRB 1140 (1975); Building Construction EmployersAssociation of Lincoln, Nebraska and M. W. Anderson Construction Co., 185NLRB 34 (1970); Cowles Communications, Inc., 172 NLRB 1909 (1968);Curtiss-Wright Corporation, Wright Aeronautical Division, 145 NLRB 152(1963), enfd. 347 F.2d 61 (C.A. 3, 1965).6 Curtiss-Wright Corporation, Wright Aeronautical Division, 347 F.2d at69.7 Respondent also denies the allegations of the complaint that on orabout October 22, 1976, it announced by posted notice that all productionand other employees, except the unit employees, would be granted the wageincrease and an additional holiday. Respondent contends that the wageincrease was not announced "by posted notice" and that the only postedannouncement of the additional holiday occurred on January 3. 1977.Counsel for the General Counsel, however, has submitted a copy of a letter,the validity of which is not disputed by Respondent, sent to a Board agentby Respondent's attorney in which the latter admitted that the wageincrease and the additional holiday were announced by Respondent onI10 VERONA DYESTUFF DIVISIONIn support of its Motion for Summary Judgment,8counsel for the General Counsel submitted a copy ofthe letter referred to in footnote 7. In that letterRespondent's attorney stated, inter alia, that Respon-dent has "endeavored to grant a wage or benefitincrease, or both, regularly ...." and that "[t]heexclusion [of the employees in the maintenance unit]was because wages are a bargainable issue and as themaintenance employees had representation the mat-ter is one for negotiation with such representative."By letter dated December 7, 1976, the Unionrequested that Respondent grant the wage increaseand an additional holiday to unit employees. In theletter, the Union referred to the wage increase as "theannual wage increase," a reference which Respon-dent does not dispute.9Counsel for the GeneralCounsel has also submitted a copy of Respondent'sJanuary 3, 1977, announcement of an additionalholiday. The announcement expressly limited thenew benefit to "each employee not in a collectivebargaining unit ..." It is thus clear that both thewage increase and the additional holiday granted tononunit employees at the Bushy Park plant wouldhave been granted to the unit employees as well butfor the fact that they had selected the Union as theirbargaining representative.It is well established that the withholding of wageincreases and/or benefits from employees who areawaiting the holding of a Board election, or whohave chosen a union as their collective-bargainingrepresentative, violates Section 8(a)(3) and (1) of theAct if such employees otherwise would have beengranted the wage increases and/or benefits in thenormal course of the employer's business.10Further-more, Respondent's claim that its withholding of thewage increase and the additional holiday from unitemployees is justified by virtue of its establishedpolicy of negotiating such matters with the employ-ees' collective-bargaining representative is unavail-ing, particularly in the circumstances here in whichRespondent has admittedly refused to recognize andbargain with the Union." Accordingly, we find thatRespondent has violated Section 8(a)(3) and (I) ofthe Act by refusing and failing to grant to unitOctober 22, 1976. We therefore find that Respondent's denials of theseallegations of the complaint do not raise any matenal issues warranting ahearing.I We hereby deny the General Counsel's motion to strike portions ofRespondent's answer to the complaint.g Respondent also denies the allegation of the complaint that the Unionrequested it to grant the wage increase and additional holiday to theemployees. The Union's letter to Respondent, dated December 7, 1976,reads, in pertinent part:This is to advise you that we are in full agreement of Veronagranting the Maintenance Department the annual wage increase andadditional holiday, effective November 15, 1976, the same date thewage increase and holiday was granted the Production workers at theCharleston, South Carolina plant.employees the general wage increase and additionalholiday which it granted to all production and otheremployees at its Bushy Park plant.12The complaint alleges that Respondent violatedSection 8(a)(5) and (1) by its failure and refusal togrant unit employees the general wage increase andadditional holiday. In his brief in support of hisMotion for Summary Judgment, counsel for theGeneral Counsel specifically relies on the theory thatRespondent's withholding of such increases andbenefits from unit employees was because they choseto be represented by the Union-a theory which isclearly premised upon Section 8(a)(3). Respondent,in its response to the Notice To Show Cause, fullyaddresses itself to this theory of a violation. Further-more, it is clear that, based on documents submittedby Respondent itself, an 8(a)(3) violation has beenestablished. Therefore, as the facts herein areessentially undisputed, our finding this 8(a)(3) and(I) violation on the grounds set forth above is in thecircumstances proper.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1. THE BUSINESS OF THE RESPONDENTRespondent is now, and has been at all timesmaterial herein, a New Jersey corporation with aplant located in Charleston, South Carolina, where itis engaged in the manufacture of dyestuffs for thecoloring of textiles, paper, and leather.During the past 12 months, which period isrepresentative of all times material herein, Respon-dent recieved goods and materials from pointsdirectly outside the State of South Carolina valued inexcess of $50,000, and during the same periodshipped products to points directly outside the Stateof South Carolina valued in excess of $50,000.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatContrary to Respondent's denial, we construe the Union's letter to be arequest that Respondent grant the wage increase and additional holiday tothe unit employees.Finally, Respondent has filed a motion that the portions of the complaintalleging that it violated Sec. 8(aXS) and ( I) of the Act by refusing and failingto grant an additional holiday to unit employees be stricken on the groundsthat the charges filed failed to specifically allege such a violation. We herebydeny Respondent's motion. Allis Chalmers Corporation, 224 NLRB 1199,1217-18(1976).'o Florida Ste'l Corporation, 220 NLRB 1201, 1203 (1975), and casescited therein.it Id12 See AMC Air Conditioning Compony, 232 NLRB No. 24 (1977). andcases cited therein at fn. I I.ill DECISIONS OF NATIONAL LABOR RELATIONS BOARDit will effectuate the policies of the Act to assertjurisdiction herein.11. THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, AFL-CIO, is alabor organization within the meaning of Section 2(5)of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All maintenance department employees includinginstrument repairmen and mechanics, storeroomclerks, and utility operators at the Employer'sBushy Park plant, Charleston, South Carolina,but excluding all production employees, officeclerical employees, laboratory employees, techni-cians, waste water treatment employees, profes-sional employees, watchmen, guards, and supervi-sors as defined in the Act.2. The certificationOn September 30, 1976, a majority of the employ-ees of Respondent in said unit, in a secret-ballotelection conducted under the supervision of theRegional Director for Region 11, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent. The Unionwas certified as the collective-bargaining representa-tive of the employees in said unit on October 8, 1976,and the Union continues to be such exclusiverepresentative within the meaning of Section 9(a) ofthe Act.B. The Unfair Labor PracticesCommencing on or about October 20, 1976, and atall times thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about November 11, 1976, andcontinuing at all times thereafter to date, theRespondent has: (1) Refused to recognize the Unionas the exclusive bargaining representative for em-ployees in said unit; (2) refused to bargain with theUnion over wages, hours, working conditions, andconditions of employment; (3) refused the Union'srequest for the names, dates of hire, job classifica-tions, rates of pay, and existing benefits of allemployees in the unit; (4) refused to grant to unitemployees a general wage increase averaging 10percent which it granted to production and otheremployees on or about November 15, 1976; and (5)refused to grant to employees in the appropriate unitan additional holiday, effective in 1977, which itgranted to production and other employees.Accordingly, we find that Respondent has, since onor about October 20, 1976, and November 11, 1976,respectively, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct. In addition, we find that Respondent has, sinceon or about November 11, 1976, failed and refused togrant a wage increase and an additional holiday tounit employees because they selected the Union astheir exclusive representative and that, by suchconduct, Respondent has engaged in and is engagingin unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5), (3), and (I) of the Act, weshall order that it cease and desist therefrom. Weshall further order that Respondent, upon request,bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit, and, if an understanding is reached, embodysuch understanding in a signed agreement. We shallalso order that Respondent, upon request, furnish theUnion the information with respect to unit employ-ees which it requested by letter dated October 20,1976.We additionally shall require that Respondentmake whole the unit employees for any loss of paythey may have suffered by reason of the discrimina-tion against them by granting them the general wageincrease averaging 10 percent, retroactive to on or112 VERONA DYESTUFF DIVISIONabout November 15, 1976, the date Respondentgranted such wage increases to its production andother employees at its Bushy Park plant, togetherwith interest thereon to be computed in the mannerprescribed in F. W. Woolworth Company, 90 NLRB289 (1950), and Florida Steel Corporation, 231 NLRB651 (1977).13 We shall further require Respondent togrant an additional holiday to eligible unit employ-ees. 14In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in theappropriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964); Burnett Construction Company, 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Verona Dyestuff Division Mobay ChemicalCorporation is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. United Steelworkers of America, AFL-CIO, isa labor organization within the meaning of Section2(5) of the Act.3. All maintenance department employees includ-ing instrument repairmen and mechanics, storeroomclerks, and utility operators at the Employer's BushyPark plant, Charleston, South Carolina, but exclud-ing all production employees, office clerical employ-ees, laboratory employees, technicians, waste watertreatment employees, professional employees, watch-men, guards, and supervisors as defined in the Act,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4. By refusing on or about October 20, 1976, andat all material times thereafter, to recognize andbargain collectively with the above-named labororganization as the exclusive bargaining representa-tive of all the employees of Respondent in theappropriate unit, Respondent has engaged in, and is13 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).14 In its announcement of January 3, 1977, Respondent notified nonunitemployees that each could select a floating holiday on any day during theweek of his birthday in 1977, subject to the following conditions: (1) Inorder to be eligible, the employee must have been employed by Respondentfor a period of 6 months; (2) the request for the holiday must be made atleast 5 working days in advance; (3) the holiday must be compatible withengaging in, unfair labor practices within themeaning of Section 8(a)(5) of the Act.5. By refusing on or about November 11, 1976,and at all material times thereafter, to bargaincollectively with the above-named labor organizationas the exclusive bargaining representative of all theemployees of Respondent in the appropriate unit,and by refusing to furnish wage and employmentinformation concerning said unit employees, Re-spondent has engaged in, and is engaging in, unfairlabor practices within the meaning of Section 8(a)(5)of the Act.6. By refusing on or about November 11, 1976,and at all material times thereafter, to grant toemployees in the appropriate unit a general wageincrease averaging 10 percent which it granted to allits production and other employees at its Bushy Parkplant on or about November 15, 1976, Respondenthas engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(3) of theAct.7. By refusing on or about November 11, 1976,and all material times thereafter, to grant to theemployees in the appropriate unit an additionalholiday, effective in 1977, which it granted to all itsproduction and other employees at its Bushy Parkplant, Respondent has engaged in, and is engagingin, unfair labor practices within the meaning ofSection 8(a)(3) of the Act.8. By the aforesaid refusals to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and has thereby engaged in, andis engaging in, unfair labor practices within themeaning of Section 8(a)(1) of the Act.9. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Verona Dyestuff Division Mobay Chemical Corpo-ration, Charleston, South Carolina, its officers,agents, successors, and assigns, shall:i. Cease and desist from:the needs of the employee's department, as decided by the departmentheads. In requiring Respondent to grant an additional holiday to unitemployees, we recognize that particular unit employees may not have metthe eligibility requirement of 6 months' employment with Respondent.These matters may best be resolved in the compliance stage of thisproceeding.113 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with United Steelworkersof America, AFL-CIO, as the exclusive bargainingrepresentative of its employees in the followingappropriate unit:All maintenance department employees includinginstrument repairmen and mechanics, storeroomclerks, and utility operators at the Employer'sBushy Park plant, Charleston, South Carolina,but excluding all production employees, officeclerical employees, laboratory employees, techni-cians, waste water treatment employees, profes-sional employees, watchmen, guards, and supervi-sors as defined in the Act.(b) Refusing to bargain collectively with the above-named labor organization by refusing to furnish thesaid labor organization with wage and employmentinformation concerning unit employees.(c) Refusing and failing to grant to unit employeesthe general wage increase averaging 10 percent andthe additional holiday which it granted to allproduction and other employees at its Bushy Parkplant because such unit employees selected theabove-named labor organization as their bargainingrepresentative.(d) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of therights guaranteed to them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, recognize and bargain collective-ly with the above-named labor organization as theexclusive representative of all employees in theaforesaid appropriate unit with respect to rates ofpay, wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agreement.(b) Upon request, bargain collectively with theabove-named labor organization by furnishing itwith the following wage and employment informa-tion concerning unit employees: Dates of hire andseniority by job classification within the department;a list of all employees in the certified unit bydepartment; a list of job classifications for allemployees in the bargaining unit showing the hourlyrate of pay for each employee, plus the employee'sposition in the progressive rate structure; a descrip-tion of the fringe benefits currently in effect in theplant; and copies of any manuals describing seniorityarrangements, leaves of absence, safety and healthrules, and other similar information.(c) Make whole the unit employees for any loss ofpay they may have suffered by reason of thediscrimination against them by granting them thegeneral wage increase averaging 10 percent and, tothose unit employees eligible, an additional holiday,which Respondent granted to all its production andother employees at its Bushy Park plant, in themanner set forth in the section of this Decisionentitled "The Remedy."(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(e) Post at its Bushy Park plant, Charleston, SouthCarolina, copies of the attached notice marked"Appendix."15Copies of said notice, on formsprovided by the Regional Director for Region II1,after being duly signed by Respondent's representa-tive, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(f) Notify the Regional Director for Region 11, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.15 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to recognize and bargaincollectively concerning rates of pay, wages, hours,and other terms and conditions of employmentwith United Steelworkers of America, AFL-CIO,as the exclusive representative of the employees inthe appropriate bargaining unit described below.WE WILL NOT refuse to bargain collectively withthe above-named labor organization by refusingto furnish it with the wage and employmentinformation it has requested with respect to theemployees in the appropriate unit describedbelow.WE WILL NOT refuse and fail to grant to the unitemployees the general wage increase averaging 10percent and, to those unit employees eligible, anadditional holiday which we granted to all our114 VERONA DYESTUFF DIVISIONproduction and other employees at our BushyPark plant.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed to them inSection 7 of the Act.WE WILL, upon request, recognize and bargaincollectively with the above-named labor organiza-tion, as the exclusive bargaining representative ofall employees in the bargaining unit describedbelow, with respect to rates of pay, wages, hours,and other terms and conditions of employment,and, if an understanding is reached, embody suchunderstanding in a signed agreement.WE WILL, upon request, bargain collectivelywith the above-named labor organization byfurnishing it with the following information it hasrequested concerning the unit employees: Datesof hire, plus seniority by job classification withinthe department; a list of job classifications for allemployees in the bargaining unit showing thehourly rate of pay for each employee, plus theemployee's position in the progressive rate struc-ture; a description of the fringe benefits currentlyin effect in the plant; and copies of any employeemanuals describing seniority arrangements, leavesof absence, safety and health rules, and othersimilar matters.WE WILL make whole the unit employees forany loss of pay they may have suffered by reasonof our discrimination against them by grantingthem the general wage increases averaging 10percent and, to those unit employees eligible, anadditional holiday, which we granted to all ourproduction and other employees at our BushyPark plant. The appropriate bargaining unit is:All maintenance department employeesincluding instrument repairmen and me-chanics, storeroom clerks, and utility opera-tors at the Employer's Bushy Park plant,Charleston, South Carolina, but excludingall production employees, office clericalemployees, laboratory employees, techni-cians, waste water treatment employees,professional employees, watchmen, guards,and supervisors as defined in the Act.VERONA DYESTUFFDIVISION MOBAYCHEMICAL CORPORATION115